 PRINTING PRESSMENLOCAL 76Duluth Printing Pressmen&Assistants'Union Local No.76' and.Clark Printing Company, Inc.' and DuluthTypographical UnionLocal No. 136, affiliated withInternational Typographical Union'and InternationalStereotypers&Electrotypers,Duluth-Superior Local118. Case 18-CD-97May 19, 1970DECISION AND DETERMINATION OF DISPUTEBY MEMBERS FANNING, BROWN, AND JENKINSThis is a proceeding under Section 10(k) of the Nation-alLabor Relations Act, as amended, following a chargefiled by Clark Printing Company, Inc., herein calledthe Employer, alleging a violation of Section 8(b)(4)(D)of the Act by Duluth Printing Pressmen & Assistants'Union Local No. 76, herein called Pressmen. Pursuantto notice, a hearing was held before Hearing OfficerJames T. Hansing in Duluth, Minnesota, on January20 and 21, 1970. The Employer; the Pressmen; theDuluth Typographical Union, Local No. 136, affiliatedwith International Typographical Union, herein calledTypographers; and International Stereotypers & Electro-typers, Duluth-Superior Local 118, herein called Ste'reo-typers, appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings1.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that Clark PrintingCompany, Inc., is a Minnesota corporation engagedinwholesale printing of newspapers and commercialmaterial. During the past year, it purchased goods valuedin excess of $100,000 from outside the State of Minneso-ta.We find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the purposes of the Act toassert jurisdiction herein.it.THE LABORORGANIZATIONS INVOLVED—The parties stipulated,and we find,that the Pressmen,the Typographers, and the Stereotypers are labor organi-,nations within the meaning of Section2(5) of the Act.'The names of these parties appear in the caption as amendedat the hearingIII.THE DISPUTEA. Background and Facts of the Dispute535The disputed work which gave rise to this proceedingconcerns the offset preparatory work, including opaqu-ing, stripping, paste makeup, and platemaking, all ofwhich accompanies the offset process and is performedprior to the locking.of the plate on the press.'In the latter part of August 1969, the Employer pur-chased a 1250 Multilith offset press and had it installedin the one large room where the main presses are locatedand where the pressmen and the compositors work.Robert Sulkowski, the Employer's president, testifiedthat he had heard that Donald Anderson, a compositorand a member of the Typographers, was experiencedin the offset preparatory process and, on that basis,made an initial assignment of the offset preparatorywork to him. The work involved requires the orderingof a negative from another firm that is located on thesecond floor of the same building occupied by theEmployer. Anderson takes the negative to the lighttable in the mailing department, which is located, ina separate room off the composing department, andmasks the negative and cuts out the areas that areto be printed. The opaquing and burning then follows.Once the plate is burned, Anderson uses a processgum and developing solution to sharpen the image. Whenthe required offset preparatory work is completed anda plate is made, it is routed to a pressman for placingon the press and for doing the printing - ,Sulkowski also testified that he expected a jurisdiction-al problem as had occurred in 1965 when a Heidelbergoffset press had been installed. At that time, whenthe plant was under different ownership,-the offset pre-paratory work was assigned to a member of the Pressmenand the Typographers threatened to strike unless itsmembers were assigned the work. That dispute resultedin the removal of the offset press after a short periodof operation. In the light of the 1965 dispute, Sulkowskideemed it advisable to contact representatives of thePressmen and the Typographers when the offset pressinvolved herein was installed. As a result of his efforts,he was told by a representative of the Pressmen thatthe member of the Typographers who was then doingthe offset preparatory work could continue doing ituntil the dispute was resolved by the Board.On or about October 23, 1969, Sulkowski receiveda letter from Robert J. Plasch, president of the Pressmen,in which Plasch cited the jurisdiction clause of its currentcontractwith the Employer and demanded that thedisputed work be assigned to members represented bythe Pressmen Plasch stated in this letter that if thedisputed work was not so assigned that there will be"no alternative but to call a work stoppage of ourmembers and place pickets at the entrance of yourplant "2There is no dispute as to the operation of the offset press itself,as the parties agreed that this is work within the jurisdiction of thePressmen and is being performed by its members182 NLRB No. 77 536DECISIONSOF NATIONALLABOR RELATIONS BOARDB.Contentionsof the PartiesThe.Employer is neutral as to which Union is tobe assigned the disputed work.The Pressmen contend that the Employer never madean assignmentof the work to the Typographers; thatitsmembers are competent and skillful enough to performthe work; and that, on the basis of its current contractand areapractice, the work should be awarded to itsmembers.The Pressmen further contend that theEmployer's practice favors anassignmentof the disputedwork to its members, as evidenced by the installationof the Heidelberg press in 1965 and the assignmentof the offset preparatory work to one of its members.The Typographers contend that the disputed workshould be awarded to its members on the basis ofthe Employer's assigningsuch work to one of its mem-bers, the skill and competency of this'member to performthe work, the area practice, and the contract provisionin itscontract with the Employer which grants jurisdic-tionover the work.The Stereotypers contend thatthe platemaking aspectof the offset preparatory process belongs to its memberson the basis of its current contract with the Employerand the area practice.C.The Applicability of theStatuteThe charge, which was duly investigated by theRegionalDirector,allegesaviolationofSection8(b)(4)(D) of the Act. The Regional Director was satisfiedupon the basis of such investigation that there wasreasonable cause to believe that a violation had beencommitted and therefore directed that a hearing be heldin accordance with Section 10(k) of the Act. On thebasis of the entire record, including the Pressmen'sthreat of a work stoppage unless its work-assignmentdemand was met, we find that there is reasonable causeto believe that a violation of the Act had occurredand that the dispute is properly before the Board fordetermination.D. The Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work onlyafter giving due consideration of various relevant factors.As the Board has stated, its determination in a jurisdic-tional dispute case in an act of judgment based uponcommon sense and experience and a balancing of suchfactors.31.Certification and bargaining agreementsCertain of the usual factors considered by the Boardin these cases, such as certifications and contracts,'N L R B v Radio & TelevisionBroadcastEngineersUnion,Local1212 (Columbia BroadcastingSystem), 364 U S 573,International Asso-ciation ofMachinists,Lodge No 1743 (J A Jones Construction Compa-ny), 135 NLRB 1402, 1411clearly provide little basis for determiningthe instantdispute. Thus, there is no Board certification relativeto the disputed work, and the collective-bargaining con-tracts that the Employer has with the Pressmen, theTypographers, and the Stereotypers, include provisionswhich can be interpreted as encompassing jurisdictionof the disputed work.2.Employer and industry practiceTestimony as to area practice reflects that offset pre-paratory work in the Duluth-Superior area is done bymembers of both the Pressmen and the Typographers.In view of this, there appears to be no justificationbased on area practice for assigning the disputed workto either the Pressmen or the Typographers.As to the Pressmen's contention of a prior practiceas evidenced by the assignment in 1965 of the offsetpreparatory work to one of its members, the recordshows that this press was in operation for only a shortperiod of time and at a time when the plant was underdifferent ownership. Consequently, it appears that the1965 assignment is of little value in determining theassignmentof the disputed work.3.Efficiencyof operationsThe record reflects that the Employer has a smalloperation and that the printing and related equipmentare centrally located. Both the Pressmen and the Typog-raphers apparently concede that this factor would favornoneof the Unions involved herein.4.Relative skillsAs to the actual performance of the required offsetpreparatory work to date, Sulkowski testified that Ander-son has performed such work in a satisfactory mannersince receiving the initial assignment. In addition, itis significant to note that James Cran, foreman of thepressroom and a member of the Pressmen, who wasassigned the offset preparatory work on the Heidelbergpress in 1965, admitted that Anderson had superiorexperience in this type of work. Based on the foregoing,itwould appear that the factor of skills favors anassign-ment of the disputed work to the employees representedby the Typographers.5.Conclusions as to the merits of the disputeAlthough the factors usually considered by the Boardin jurisdictional dispute cases provide little assistancein determining the instant dispute, we nevertheless deemsignificant the fact that the Employer assigned the offsetpreparatory work to an employee represented by theTypographers, that this employee admittedly has superiorexperience in such work, and that this employee hasperformed the disputed work in a satisfactory mannersince such assignment. On this record, we can findno compelling reasons for disturbing this assignment.Accordingly, we shall determine the existing jurisdiction- PRINTING PRESSMENLOCAL 76aldispute by awarding the offset preparatory work toemployees represented by the Typographers,rather thanto employees represented by the Pressmen or the Stereo-typers In making this determination,we are assigningthe disputed work to employees who are representedby the Typographers and not to the Typographers oritsmembers Our present determination is limited tothe particular dispute which gave rise to this proceedingDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor RelationsAct, as amended,and upon the basis of the foregoingfindings and the entire record in this proceeding, theNational Labor Relations Board hereby makes the fol-lowing Determination of Dispute1Employees employed by the Employer who arerepresented by Duluth Typographical Union,Local No537136, affiliated with International Typographical Union,are entitled to perform the offset preparatory work whichisperformed in connection with the Employer's opera-tion at its plant in Duluth,Minnesota2Duluth Printing Pressmen & Assistants' UnionLocal No 76 is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or require ClarkPrinting Company,Inc , to assign such work to employ-ees represented by it3Within 10 days from the date of this Decisionand Determination of Dispute,Duluth Printing Pressmen& Assistants'Union Local No 76 shall notify the Region-alDirector for Region 18, in writing,whether or notitwill refrain from forcing or requiring Clark PrintingCompany,Inc ,bymeans proscribed by Section8(b)(4)(D)of the Act,to assign the work awarded abovein a manner inconsistent with the above determination